DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/25/2021, with respect to the rejection(s) of claim(s) 2 under 35 USC section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC section 112(a) for enablement based on the evidence provided in the applicant’s characterization of the state of the art. 

Claim Objections
Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 9, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 9 feature the following limitation:
using the selected type-specific formatting module to format the operating data; and using the gateway to load the formatted operating data into the indicated determined type of cloud memory, wherein the set of type-specific formatting modules comprises: a Microsoft Azure formatting module; an Amazon AWS formatting module; an SAC Cumulocity formatting module; and a SAP Cloud Platform formatting module;


The applicant makes the following remarks in their 10/25/2021 response:
Claim 2, now incorporated into claim 1, was rejected under 35 U.S.C. §103 as unpatentable over Maksumov et al. in view of Official Notice. Specifically, page 6 of the Office Action states, "Official Notice is taken that formatting modules for the clouds in question were well known in the art at the time of the invention. See the NPL cited with this office action on the current 892." The Official Notice of the features of claim 2, now presented in claim 1, is traversed. 
Applicant respectfully submits that the cited NPL documents merely demonstrate the existence of various software services without evidence of "formatting modules" at all, nor does the Office Action pinpoint any citations to meet the required burden to demonstrate otherwise. Further still, the cited NPL documents do not demonstrate that the recited "formatting modules" were well known in the art as alleged. 
Stated another way, the Office Action appears to conflate showing that various software services merely exist with evidence that "formatting modules for the clouds in question were well known in the art," which the NPL documents do not establish. Moreover, merely disclosing the "formatting modules" recited in claim 1, which is not sufficient to meet the burden that Application No. 16/448,032 Attorney Docket No. 108250.PC431USfor example, does not mean it was well-understood, routine, and conventional." [emphasis added]. 

The applicant’s discloses the following in paragraph 23:
[0023] The gateway implementation first of all loads all the formatting modules or conversion software modules for example from a directory intended therefor. The different formatting modules are for example identified by a name declared in each formatting module as a property (for example "Cumulocity" for a converter for the Cumulocity cloud, etc.). This name can easily be read by the gateway. The implementations of a conversion are thus for example managed in a table and are selectable by their names.

The applicant discloses the following in paragraphs 35-37:

[0035] With reference to Fig. 2, a configuration file 4 has a type-determining entry 8 determining the selected type of the cloud memory 2 in which the operating data are to be loaded. On being initialized, the gateway 3 reads in the configuration file 4 and ascertains the type-determining entry 8 from the configuration file 4.

[0036] With further reference to Fig. 2, a respective type of a cloud memory 2 has an assigned type-specific formatting module 7 1 to 7_n. The gateway 3 is designed to take the previously read type-determining entry 8 of the configuration file 4 as a basis for selecting and loading the associated type-specific formatting module 7 1 to 7 n. The selected and loaded formatting module is used to format the operating data and then to load them into the cloud memory 2.

[0037] The formatting module 7 1 can be associated with the Microsoft Azure type,for example, the formatting module 7 2 can be associated with the Amazon AWS type, for example, and the formatting module 7 n can be associated with the SAC Cumulocity type, for example.


Wands Factors
Breadth of the claim: The applicant is claiming the use of type-specific formatting modules that include a Microsoft Azure formatting module, an Amazon AWS formatting Module, an SAC Cumulocity formatting module, and an SAP Cloud Platform formatting module.
Nature of the invention: The applicant’s invention used a gateway to transfer operating data from an automation system to a cloud memory.  The applicant’s invention uses a configuration file with type-determining entries to indicate the type of cloud memory in which the operating data are to be loaded.  The invention further performs formatting of the data and the gateway loads the formatted operating data into the indicated cloud memory.
State of the prior art:  The Examiner has cited Maksumov reference in the last office action to reject the claims.  The Examiner agrees that Maksumov does not teach the use of a Microsoft Azure formatting module, an Amazon AWS formatting Module, a SAC Cumulocity formatting module, and an SAP Cloud Platform formatting module.  The Examiner cited NPL which describes these cloud types.  The applicant argues that the cited NPL does not provide any evidence of “formatting modules” and even if it did “the mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well-understood, routine, and conventional.
Level of skill in the art:  The applicant’s contention appears to be that though the cited NPL shows that the types of clouds were known, formatting modules for such clouds were not well-understood, routine, and conventional.  
Level of predictability in the art:  The applicant’s position is that no evidence exists that the formatting modules for the clouds in question were well known in the art and that even if they were disclosed it does not mean they were well-understood, routine, and conventional.
The amount of direction provided by the inventor: According to MPEP section 2164.03, the amount of guidance needed to enable the invention is inversely related to the amount known in the state of the art and as well as the predictability in the art.  In this case the applicant has established that the lack of predictability is very low since the existence of the claimed formatting modules has not been established and they are not well-understood, routine, and conventional.  Based on the applicant’s 
However, the applicant has not provided any detail about how the formatting modules operate.  Paragraph 23 states that the modules can be identified by a name declared in each formatting module as a property.  Paragraph 36 states that a selected and loaded formatting module is used to format operating data and load them into a cloud memory.  Paragraph 42 states that a suitable formatting module is used to format the operating data and then “conventional methods” are used to load the formatted operating data into the cloud.  
The existence of working examples: the applicant is very clear that the Examiner has not cited any working examples.  The Examiner is not familiar with any nor has the applicant cited any others.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  The applicant makes a strong argument that such formatting modules are not known to those skilled in the art and that their operation is not “well-understood, routine, and conventional”.  The applicant has not disclosed anything about such modules other than that they are used in paragraphs 36 and 42 and that they declare names that can be used for identification in paragraph 23.  The applicant has not disclosed anything about how the operating data would be formatted so that it could be loaded into a cloud.  The applicant’s disclosure places the entire burden of developing such modules on those skilled in the art considering the applicant’s characterization of what was known about such modules.  Clearly such a burden is not reasonable.  The applicant has not provided any disclosure to enable such a novel feature.  Stating that something exists is not enough for it to be well-understood by those skilled in the art.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The subject matter of claim 4 already appears to be incorporated into the amendment to claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims Not Rejected with Prior Art
Claims 1, 4, 9, 11, and 12 are not rejected with prior art.  However, they do not appeared to be enabled by the applicant’s disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442